Citation Nr: 1452832	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-25 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than June 20, 2008, for the grant of entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision, which granted entitlement to TDIU, effective June 20, 2008.

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.

In February 2014, the Board remanded the Veteran's claim.  The Appeals Management Center (AMC) continued the previous denial of the claim in a July 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for a low back disability and radiculopathy of the right and left lower extremities.  Prior to June 20, 2008, the Veteran's low back disability was rated as 40 percent disabling and was rated 10 percent disabling for radiculopathy of the right and left lower extremities.  As of June 20, 2008, he was awarded 20 percent disability ratings for radiculopathy of the right and left lower extremities; his combined disability rating then became 60 percent.  He was also awarded entitlement to a TDIU effective that date.  The Veteran appealed asserting that he was entitled to an earlier effective date for the grant of a TDIU.  The Veteran contends that the effective date for his award of TDIU should be January 2004, when he first informally claimed entitlement to a TDIU.  The evidence shows that the Veteran was last employed in 2002.  See the June 2013 Board hearing transcript, page 3.  His last employment involved warehouse packing.  Prior to this employment, the Veteran was employed as a butcher.  He reported that he was not able to stand up or lift anything due to the low back pain and tingling in his extremities which caused him to discontinue working.  With regard to education, the Veteran testified that he graduated high school, but did not take any vocational type courses or technical courses.  Id. at page 10.  

It is the established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans unemployable by reason of service-connected disabilities, but who fail to meet the standards set forth in paragraph (a) of 38 C.F.R. § 4.16. 38 C.F.R. 
§ 4.16(b) (2014).  See also 38 C.F.R. §§ 3.340, 3.341 (2014).  

In this case, in November 2008, the Veteran's claim was referred to the Director of Compensation and Pension for consideration of a TDIU rating as he did not meet the schedular criteria for TDIU prior to June 20, 2008.  See 38 C.F.R. § 4.16(b).  In his November 2008 report, the Director noted the Veteran's statements that he had a high school education and became too disabled to work in 1992.  The Director further noted medical records which documented that the Veteran suffered from nonservice-connected disabilities including chronic pancreatitis, hypertension, severe degenerative disc disease of the cervical spine with upper extremities radiculopathies, depression, esophagitis, and gastritis.  Although the Veteran had symptomatic service-connected low back problems, the Director found that the medical evidence indicated that the Veteran was unable to work due to his chronic pancreatitis, which started many years ago, and required numerous hospitalizations for acute bouts.  The Director therefore found that chronic pancreatitis along with the remainder of the Veteran's nonservice-connected disabilities rendered him unemployable and as such, TDIU on an extraschedular basis was not warranted.

Crucially, since the November 2008 report from the Director, the Veteran was awarded TDIU by way of a December 2008 rating decision.  It is unclear from the record, and the Director's report does not specify, why or how the Veteran's service-connected disabilities worsened to the point that he was only entitled to TDIU from June 20, 2008.  

Pertinently, there is no other evidence currently associated with the Veteran's VA claims folder that indicates whether the Veteran had functional impairment due to his low back and radiculopathy disabilities such that he was unable to obtain substantially gainful employment prior to June 20, 2008.  In light thereof, the Board is of the opinion that a retrospective VA examination would be probative in ascertaining whether the Veteran was precluded from obtaining substantially gainful employment prior to June 20, 2008.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate medical professional in order to obtain retrospective information as to the functional impairment caused by the Veteran's service-connected disabilities - low back disability and radiculopathy of the right and left lower extremities - prior to June 20, 2008.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should indicate in his/her report that the claims file was available and reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  The examiner's attention is directed to a June 16, 2008 VA pain management consult indicating that the Veteran had pain that was a 10/10 with worsening bilateral lower extremity weakness.  

2. Thereafter, as provided by 38 C.F.R. § 4.16(b), the RO must refer the appeal to the Director of the Compensation Service, for extraschedular consideration on the issue of whether TDIU was warranted prior to June 20, 2008, in light of the evidence that has been added to the record since the case was last referred.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



